J-S25014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

TYRONE BEALS,

                         Appellant                  No. 600 EDA 2016


     Appeal from the Judgment of Sentence Entered January 20, 2016
          In the Court of Common Pleas of Philadelphia County
                        Criminal Division at No(s):
                        CP-51-CR-0005232-2015
                        CP-51-CR-0005233-2015


BEFORE: BENDER, P.J.E., RANSOM, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                        FILED JUNE 06, 2017

      Appellant, Tyrone Beals, appeals from the judgment of sentence of an

aggregate term of 11½-23 months’ incarceration and two years’ probation,

imposed after he was convicted of aggravated assault, 18 Pa.C.S. § 2702(a),

disarming a law enforcement officer, 18 Pa.C.S. § 5104.1, simple assault, 18

Pa.C.S. § 2701(a), and resisting arrest, 18 Pa.C.S. § 5104. We affirm.

      The trial court summarized the procedural and factual background of

this case as follows:

      Procedural History
         On August 31, 2015, [Appellant] proceeded to trial before
         this [c]ourt, sitting without a jury.    [Appellant] was
         convicted of [a]ggravated assault (18 Pa.C.S. § 2702(a)),
         [d]isarming a law enforcement officer (18 Pa.C.S. §
         5104.1), [s]imple assault (18 Pa.C.S. § 2701(a)), and
         [r]esisting arrest (18 Pa.C.S. § 5104).
J-S25014-17


       On January 20, 2016, [Appellant] was sentenced [to]
       11½-23 months on the [a]ggravated assault conviction, a
       concurrent term of 11½-23 months on the [d]isarming law
       enforcement conviction, and a consecutive term of two
       years[’] probation on the [r]esisting arrest conviction. The
       [s]imple assault conviction merged for purposes of
       sentencing.

       A timely notice of appeal was filed on February 17, 2016.

       On February 18, 2016, the [c]ourt entered an order
       directing the filing of a Statement of Errors Complained of
       on Appeal, pursuant to Pa.R.A.P. 1925(b), within 21 days.

       [Appellant] filed a motion for extension of time in which to
       file the 1925(b) Statement on March 10, 2016, which
       motion was granted on May 5, 2016.

       A timely Rule 1925(b) [s]tatement was filed on May 5,
       2016.

     Factual History

       On January 6, 2015, at about 12:30 PM, Police Officers
       [Terrence] Erwin and [Teresa] Sanchious received a radio
       call for a man causing a disturbance and refusing to leave
       the Ocean Harbor Restaurant, in the vicinity of 1032 Race
       Street. At that location[,] the officers were flagged down
       by the hostess of the Ocean Harbor Restaurant, who asked
       them to remove [Appellant] from the premises.
       [Appellant] was manifesting mental health issues.

       As the officers escorted [Appellant] out of the premises
       and attempted to check his identification, [Appellant]
       became involved in an argument with Officer Sanchious.
       [Appellant] then began to clench his fists up and down at
       the officers in an aggressive manner.

       In response, Officer Sanchious attempted to handcuff
       [Appellant] for the officers’ safety and [Appellant’s], at
       which point [Appellant] swung at Officer Erwin. Officer
       Erwin then attempted to grab [Appellant], who continue[d]
       to swing at the officers and [took] possession of Officer
       Sanchious’ [t]aser.    Officer Erwin pushed [Appellant]
       against the wall, as [Appellant] attempted to use the
       [t]aser against him. Officer Erwin was able to knock the


                                  -2-
J-S25014-17


          [t]aser out of [Appellant’s] hand. After the [t]aser fell,
          [Appellant] continued to struggle with and swing at Officer
          Erwin. Another officer arrived on the scene and was able
          to help Officer Erwin pin [Appellant] against the wall and
          get his hands behind his back to handcuff him.

Trial Court Opinion (TCO), 6/3/2016, at 1-2 (citations to record omitted).

       On appeal, Appellant raises a single issue for our review:
       Was not the evidence insufficient to find [Appellant] guilty
       beyond a reasonable doubt of the charge of disarming a law
       enforcement officer in that the taser which [Appellant] was
       alleged to have taken from the officer is not a “weapon” as that
       term is meant under 18 Pa.C.S. § 5104.1?[1]

Appellant’s Brief at 3.

       Initially, we note that while Appellant poses his issue as a challenge to

the sufficiency of the evidence to convict him of disarming a law

enforcement officer, he in fact asks us to interpret 18 Pa.C.S. § 5104.1.

“[B]ecause statutory interpretation implicates a question of law, our scope of

review is plenary and our standard of review is de novo.” Commonwealth

v. Gerald, 47 A.3d 858, 859 (Pa. Super. 2012) (citation omitted).

Additionally, we bear in mind that:
       Our interpretation is guided by the polestar principles set forth in
       the Statutory Construction Act, 1 Pa.C.S.[] § 1501 et seq. which
       has as its paramount tenet that “[t]he object of all interpretation
       and construction of statutes is to ascertain and effectuate the
       intention of the General Assembly.” 1 Pa.C.S.[] § 1921(a).

       As we have often recognized, “[t]he General Assembly’s intent is
       best expressed through the plain language of the statute.”
       Commonwealth v. Brown, 603 Pa. 31, 39, 981 A.2d 893, 897
____________________________________________


1
 As discussed infra, this statute pertains to the offense of disarming a law
enforcement officer. See 18 Pa.C.S. § 5104.1.



                                           -3-
J-S25014-17


     (2009); Commonwealth v. McCoy, 599 Pa. 599, 609, 962 A.2d
     1160, 1166 (2009). Therefore, when the terms of a statute are
     clear and unambiguous, they will be given effect consistent with
     their plain and common meaning.         1 Pa.C.S.[] § 1921(b);
     Commonwealth v. Kelley, 569 Pa. 179, 184, 801 A.2d 551,
     554 (2002). This means ascribing to the particular words and
     phrases the definitions which they have acquired through their
     common and approved usage. 1 Pa.C.S.[] § 1903. It is only in
     instances where the words of a statute are not explicit, or they
     are ambiguous, is there need to resort to consideration of the
     factors in aid of construction enumerated in 1 Pa.C.S.[] §
     1921(c).     McCoy, 599 Pa. at 610, 962 A.2d at 1166;
     Commonwealth v. Fithian, 599 Pa. 180, 194, 961 A.2d 66, 74
     (2008); see also 1 Pa.C.S.[] § 1921(b) (“When the words of a
     statute are clear and free from all ambiguity, the letter of it is
     not to be disregarded under the pretext of pursuing its spirit.”).

     Concomitant     with    these    considerations,  the    Statutory
     Construction Act also sets forth certain presumptions regarding
     the General Assembly’s enactment of statutes which are to be
     applied when attempting to ascertain its legislative intent. In
     particular, when interpreting a statutory provision we must
     presume that the legislature: does not intend a result that is
     unreasonable, absurd, or impossible of execution, 1 Pa.C.S.[] §
     1922(1); and intends the entirety of the statute to be certain, 1
     Pa.C.S.[] § 1922(2). Additionally, since [this statute] is a penal
     statute, it must be strictly construed. 1 Pa.C.S.[] § 1928(b)(1).
     However, this principle does not require that our Court give the
     words of a statute their “narrowest possible meaning,” nor does
     it “override the ‘general principle that the words of a statute
     must be construed according to their common and approved
     usage.’” McCoy, 599 Pa. at 614, 962 A.2d at 1168 (quoting
     Commonwealth v. Booth, 564 Pa. 228, 234, 766 A.2d 843,
     846 (2001)); see also 18 Pa.C.S.[] § 105 (the provisions of the
     Crimes Code are to “be construed according to the fair import of
     their terms”).    Rather, “where doubt exists concerning the
     proper scope of a penal statute, it is the accused who should
     receive the benefit of such doubt.” Brown, 603 Pa. at 39, 981
     A.2d at 898 (quoting Booth, 564 Pa. at 234, 766 A.2d at 846).

Gerald, 47 A.3d at 859-60 (brackets in original; citation omitted).

     Here, the statute at issue provides the following:



                                    -4-
J-S25014-17


       (a) Offense defined.--A person commits the offense of
       disarming a law enforcement officer if he:

          (1) without lawful authorization, removes or attempts to
          remove a firearm, rifle, shotgun or weapon from the
          person of a law enforcement officer or corrections officer,
          or deprives a law enforcement officer or corrections officer
          of the use of a firearm, rifle, shotgun or weapon, when the
          officer is acting within the scope of the officer’s duties; and

          (2) has reasonable cause to know or knows that the
          individual is a law enforcement officer or corrections
          officer.

       (b) Grading.--A violation of this section constitutes a felony of
       the third degree.

18 Pa.C.S. § 5104.1.

       Both parties acknowledge that “weapon” is not defined by the

statute.2,3 Nonetheless, Appellant argues that “a taser is not a ‘weapon’ as

that term is meant within the statute.”          Appellant’s Brief at 8.   He claims

that “[i]n the statute in question in this matter, the objects which, when

taken from a police officer, constitute the crime of disarming a police officer,

are ‘a firearm, rifle, shotgun or weapon.’ All of the items preceding the term

‘weapon’ in this statute are ‘guns’….”             Id. at 10 (citation omitted).

Consequently, Appellant insists that “the term ‘weapon’ in this statute must

____________________________________________


2
  See Appellant’s Brief at 9 (“The term ‘weapon’ is not defined within §
5104.1, nor otherwise defined relevant to this statute within the Crime
Codes.”); Commonwealth’s Brief at 8 (“The word ‘weapon’ is not defined by
Section 5104.1 or existing case law interpreting this specific statute….”).
3
  We chastise the Commonwealth for filing its appellee brief approximately
three months late. We ordered the Commonwealth to file its brief on or
before January 23, 2017. Yet, it did not file its brief until April 27, 2017.



                                           -5-
J-S25014-17



likewise be interpreted to mean a ‘gun’ rather than a taser.” Id. Further,

Appellant claims that the legislature must have intended to adopt the

meaning of “the term ‘firearm’ from the definitions section of the Uniform

Firearms Act[, 18 Pa.C.S. § 6101, et seq.] (which only includes items which

could be considered to be ‘guns’)” because “the list of items [in § 5104.1]

would be redundant, since a rifle or shotgun are also ‘firearms,’ within the

common meaning of that word.” Id. at 7, 11.4 Finally, he asserts that “the

legislature could have included the term ‘taser’ or ‘electronic incapacitation

device’ within § 5104.1 had it intended the term ‘weapon’ within that statute

to mean something more than a ‘gun.’” Id. at 13.

       We deem all of these arguments to be meritless.       We reiterate that

“when the terms of a statute are clear and unambiguous, they will be given

effect consistent with their plain and common meaning.             This means

ascribing to the particular words and phrases the definitions which they have

acquired through their common and approved usage.” Gerald, 47 A.3d at

____________________________________________


4
  According to Appellant, a firearm is defined in the Uniform Firearms Act as
“[a]ny pistol or revolver with a barrel length less than 15 inches, any
shotgun with a barrel length less than 18 inches or any rifle with a barrel
length less than 16 inches, or any pistol, revolver, rifle or shotgun with an
overall length of less than 26 inches. The barrel length of a firearm shall be
determined by measuring from the muzzle of the barrel to the face of the
closed action, bolt or cylinder, whichever is applicable.” Appellant’s Brief at
11 (citing 18 Pa.C.S. § 6102). Appellant contends that “[u]nder this specific
meaning of the word, … a rifle or shotgun [c]ould exist, that is not a ‘firearm’
as so defined (e.g., a shotgun with a barrel length more than 18 inches or a
rifle with a barrel length more than 16 inches).” Id. (emphasis in original).



                                           -6-
J-S25014-17



860 (citations omitted).        In the case sub judice, Appellant attempts to

create ambiguity in the statute. Nevertheless, we discern no ambiguity.

The plain and common meaning of “weapon” encompasses more than

merely guns, and includes tasers, which Appellant acknowledges are

designed to cause temporary pain and immobilization. Appellant’s Brief at 9

(citations omitted).5       Accordingly, we conclude that the evidence was

sufficient to convict Appellant of disarming a law enforcement officer.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2017




____________________________________________


5
   The Commonwealth explains that “[t]he Merriam-Webster Dictionary
defines a ‘weapon’ as ‘something (such as a club, knife, or gun) used to
injure, defeat or destroy[,]” and that “Black Law’s Dictionary defines a
weapon as ‘an instrument used in fighting; an instrument of offensive or
defensive combat.’” Commonwealth’s Brief at 8 (citations omitted). In
contrast, Appellant does not provide a common definition of “weapon,” but
instead argues that “[t]he term ‘weapon’ in § 5104.1 must mean only a
device which fires a bullet, otherwise known in common terms as a ‘gun.’”
Appellant’s Brief at 7; see also id. at 9 (“[I]t is apparent that the term
‘weapon’ must be defined to mean a gun….”).



                                           -7-